OPINION OF THE COURT
Per Curiam.
Order entered March 31, 1986, insofar as appealed from, affirmed, with $10 costs.
We additionally observe that under no reasonable construction could the claimed unauthorized seizure by defendant broker of plaintiffs’ funds in the joint brokerage account, as a result of the termination of plaintiff Martin Hacker’s employ*170ment with defendant, be said to be a "controversy arising out of or relating to” the account. The alleged conversion of assets in the account occurred for reasons totally unrelated to a transaction in the account. Since the parties never intended to refer to arbitration an extraneous matter not relating to securities transactions effected under the brokerage agreement, defendant’s motion to compel arbitration of plaintiffs’ conversion claim must be denied.
Hughes, P. J., Riccobono and Ostrau, JJ., concur.